July 15, 2014




                                JUDGMENT

                 The Fourteenth Court of Appeals
CHCA WEST HOUSTON, L.P. D/B/A WEST HOUSTON MEDICAL CENTER,
                           Appellant

NO. 14-13-00499-CV

                        CHRISTA SHELLEY, Appellee
                     ________________________________

       This cause, an appeal from the order in favor of appellee, Christa Shelley,
signed, May 17, 2013, was heard on the transcript of the record. We have inspected
the record and find error in the order. We therefore order the order of the court
below REVERSED and REMAND with instructions to the trial court (1) to
dismiss appellee Christa Shelley’s claims with prejudice under Texas Civil
Practice and Remedies Code section 74.351(b), (2) to conduct further proceedings
to determine the amount of reasonable attorney’s fees to be awarded to appellant
CHCA West Houston, L.P. d/b/a West Houston Medical Center (hereinafter “the
Hospital”) under this statute, and (3) to award the Hospital reasonable attorney’s
fees and court costs incurred by the Hospital. We further order that all costs
incurred by reason of this appeal be paid by appellee Christa Shelley. We further
order this decision certified below for observance.